Citation Nr: 1404418	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for left epididymitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's left epididymitis does not require long-term drug therapy, hospitalization, or intensive medical management, has not resulted in recurrent symptomatic infection requiring drainage or hospitalization, and does not involve renal dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for left epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.115b, Diagnostic Code 7525 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As relevant to the Veteran's underlying service connection claim, a November 2009 letter, sent prior to the December 2009 rating decision granting service connection for left epididymitis, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the December 2009 rating decision granted service connection for left epididymitis and assigned an initial noncompensable disability rating, effective October 19, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left epididymitis was granted and an initial rating was assigned in the December 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in March 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left epididymitis as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection for left epididymitis was granted by rating decision of December 2009, which awarded an initial noncompensable rating, effective October 19, 2009.  The Veteran alleges that such service-connected disability is more severe than as reflected by the currently assigned evaluation and, therefore, argues that he is entitled to an initial compensable rating.     

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's epididymitis is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7525, pertaining to chronic epididymo-orchitis.  The Board notes that epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis."  Dorland's Medical Dictionary, 632 (32nd ed., 2012).  Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis." Id.  Thus, the Veteran's epididymitis is rated by analogy.  See 38 C.F.R. § 4.27.  

Diagnostic Code 7525 provides that chronic epididymo-orchitis is to be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  The Veteran has not been diagnosed with a tubular infection, nor an infectious disease, immune disorder or nutritional deficiency, and, therefore, such rating criteria are inapplicable.  Similarly, the Veteran is not currently and was not, as of August 19, 1968, service-connected for inactive nonpulmonary tuberculosis.  Thus, 38 C.F.R. § 4.89 is inapplicable.  

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.  

The Veteran was treated several times while in service due to left testicular pain.  In March 2005, he presented with groin pain after hearing a pop in that area while exercising and reported a small lump.  On examination, tender swelling of the left epididymis was noted.  The Veteran was treated in August 2006 for scrotum pain.  He noted no discharge or painful urination.  An examination revealed tender swelling on the left and firmness as though it was cystic.  In October 2006, the Veteran was treated for pain at the top of the left testicle for several months with no improvement.  He was noted to have a varicocele with a possible spermatocele.  The Veteran described it as feeling like a bag of worms.  No urinary symptoms or abnormal urethral discharge were noted.  An examination revealed tender swelling of the left epididymis and tenderness on the left side of the scrotum.  

In December 2006, the Veteran was seen for left scrotal pain, which he noted had worsened while he was deployed over the past year.  Assessment was spermatocele, and the Veteran was prescribed pain medication.  In January 2007, the Veteran complained of recurring groin pain, and a history of spermatocele was noted.  An ultrasound in May 2007 revealed a hydrocele and a spermatocele in the left testicle as well as accentuated striations within the parenchymal tissues of the left testis, which may have been secondary to previous inflammation.  Diagnosis was left testicular pain, which the Veteran was noted to have had for over two years.  

The Veteran was treated by a private physician in April 2007 at the Center for Urological Treatment.  The physician noted the Veteran's chronic history of left testicular pain which was exacerbated by heavy physical activity, though normal daily activity did not create any problems.  The physician noted tenderness at the head of the epididymis on examination and concluded the Veteran would benefit from anti-inflammatory therapy.  

In June 2007, the Veteran was referred to a Medical Evaluation Board for examination.  The examination revealed striking redness of the scrotal sac and mild tenderness over left epididymis.  Diagnosis included left hydrocele and left spermatocele.  The Medical Evaluation Board found the Veteran's chronic left epididymis pain to be medically unacceptable for active Army service because it significantly interfered with his ability to perform many common soldier duties.  It was noted that the only consistently successful pain management for the Veteran's disability was activity restriction.  Any increase in physical activity above the basic activities of daily living was noted to cause significant pain.  This included prolonged standing greater than 45 minutes.  The Medical Evaluation Board determined the Veteran should be discharged from the Army.  

The Veteran was treated at his local VA facility in September 2009.  It was noted that he was medically discharged due to chronic left testicular pain and that he continued with problems related thereto.  He noted a history of left testicular pain and tenderness, but no other genitourinary symptoms.  An examination revealed positive palpable lump in the upper outer left testicular area that was tender to the touch.  The physician ordered more testing and prescribed pain medication.  An echogram in October 2009 revealed a cyst associated with the epididymis on the left and calcifications in the left testicle.  Small bilateral hydroceles were also noted.  

The Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran had left testicular pain since 2005 and was treated with anti-inflammatories.  He reported being offered surgery in 2007, which he declined.  The examiner noted that the Veteran's chief complaint at the time was pain in the left testicular area with no treatment since 2007.  The Veteran rated his pain as 8/10 at its worst with physical activity limited.  The examiner noted no urination problems, sexual dysfunction, work restrictions, or history of trauma or other kind of urological disease.  The examiner noted the Veteran was not taking any medication.  The Veteran reported soreness for the rest of the day after taking his dog for a run once a week.  This was the only reported effect on his activities of daily living.  

The examination revealed no tenderness in the left testicle and no masses palpated in the testicle.  The examiner noted an area of firmness superior to the testicle in the epididymis that was tender with firm squeezing.  The examiner reported no tenderness with normal palpation.  The examiner noted the results of the October 2009 ultrasound and concluded that there was a benign cyst in the Veteran's left epididymis and no objective evidence of epididymitis.  

The Board finds that the Veteran's symptoms do not more nearly approximate a compensable rating under Diagnostic Code 7525.  As discussed throughout the medical records and by the Veteran, there are no urinary symptoms related to his left epididymitis.  Furthermore, the Veteran has not been hospitalized, and no infections have been noted.  While he was intermittently prescribed anti-inflammatory medication during service, such sporadic medical treatment does not constitute long-term drug therapy or intermittent intensive management described by the Diagnostic Code.  Furthermore, the Veteran has not been on any medication since 2007 for his left epididymitis.  Additionally, the record shows no impairment of the Veteran's renal function.  Therefore, the Veteran's symptomatology associated with his left epididymitis does not more nearly approximate a compensable rating under Diagnostic Code 7525.  

The Board has also considered any other potentially applicable Diagnostic Codes; however, Diagnostic Codes 7523 and 7524 do not apply in this case because the Veteran has not lost a testis nor does the evidence of record demonstrate atrophy of the testis.  The Board has also considered whether the Veteran qualifies for special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) providing for loss of use of a creative organ.  The Board has determined that the Veteran is not entitled to special monthly compensation on this basis because no symptoms related to sexual performance are noted in the record.  In fact, the VA examiner noted in March 2010 that the Veteran had no sexual dysfunction.  Thus, the Board finds that the Veteran does not qualify for special monthly compensation under 38 U.S.C.A. § 1114(k).  

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left epididymitis.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his left epididymitis symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left epididymitis to the appropriate diagnostic codes.  Rather, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report), which takes into account the Veteran's lay statements, directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left epididymitis.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for a higher evaluation at any time during the appeal period. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left epididymitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Veteran's symptoms, to include pain and inflammation of the left epididymis and testicle, are arguably not contemplated by the rating criteria.  However, the Veteran's disability picture does not include factors such as marked interference with employment or frequent periods of hospitalization.  As noted above, the Veteran has not been hospitalized due to his left epididymitis.  Furthermore, the Veteran has maintained consistent employment since being discharged from the Army.  The VA examiner noted in March 2010 that the Veteran had no work restrictions.  Thus, the Veteran's disability does not rise to the level of marked interference with employment.  While the Board recognizes that the Veteran was medically discharged from the Army due to his disability, his ability to maintain consistent employment since that time with no showing of marked interference does not rise to the level of related factors necessary to establish the assignment of an extraschedular rating.  His reports of symptoms and difficulty in some activities, such as running with his dog, are not reports of factors similar to marked intereference with employment or frequent hospitalization.  Thus, the Board finds that the Veteran's disability does not warrant referral for consideration of an assignment of an extraschedular rating.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record reflects that the Veteran has been employed full time as a bridge inspector for the state for the entire appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In summary, the preponderance of the evidence shows that the Veteran's left epididymitis has not more nearly approximated the schedular criteria for a compensable rating at any time during the appeal period and is against referral for extraschedular consideration.  In denying an initial compensable rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

An initial compensable disability rating for left epididymitis is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


